                     Case 1:21-cv-00648-PAC Document 16 Filed 08/20/21 Page 1 of 1

                                        LANSNER & KUBITSCHEK
                                               ATTORNEYS AT LAW
                                            325 BROADWAY - SUITE 203
                                                                                             
                                           NEW YORK, NEW YORK 10007
                                              www.lansnerkubitschek.com                      7KH6HSWHPEHU
                                                        (212) 349-0900                       FRQIHUHQFHLVDGMRXUQHGWR
                                                      FAX (212) 349-0694                     6HSWHPEHUDW
CAROLYN A. KUBITSCHEK                                                                        306225'(5('
   ckubitschek@lanskub.com
DAVID J. LANSNER
   dlansner@lanskub.com
                                                                  August 18, 2021



         Hon. Paul A. Crotty
         United States District Court
         500 Pearl Street
         New York, New York 10007
                                                           Re: Vieira v. Headley, 21-CV-00648 (PAC)

         Dear Judge Crotty,

                I am writing, on behalf of plaintiffs, to request adjournment of the status conference
         which is scheduled for September 16, 2021, at 11:30 AM, because that day is a religious holiday,
         Yom Kippur. Defendants consent to this request and to the proposed scheduling order.

                This is plaintiffs’ first request for an adjournment. On July 19, 2021, defendants
         requested an adjournment of the status conference, which was then scheduled for July 21, 2021,
         and plaintiffs consented. (Doc. 13) Because of the emergency nature of the request, the
         defendants did not propose a specific date. This Court granted the request (Calendar Entry, July
         20, 2021) and sua sponte selected the date of September 16, 2021, for the conference.

                Pursuant to Rule #1E of this Court’s rules, plaintiffs propose the following three dates for
         the conference: September 22, 2021; September 23, 2021; September 28, 2021. Defendants’
         attorney is available on all of those dates.

                The requested adjournment may affect this Court’s Scheduling Order, dated May 27,
         2021 (Doc. 12). Although both parties served initial Rule 26(a) disclosures and document
         requests, the defendants have been unable to respond to plaintiffs’ document requests, due to the
         cyberattack on the New York City Corporation Counsel and the unexpected departure of the
         previous Assistant Corporation Counsel assigned to the case, but will respond by September 15,
         2021. Without being able to review defendants’ documents, plaintiffs are unable to serve
         requests for admissions. Moreover, the parties cannot begin depositions until paper discovery has
         been completed, and consequently may not be able to complete depositions by the October 8,
         2021, deadline. Accordingly, plaintiffs request that the scheduling order be modified. A
         proposed modified order is attached.

                  Thank you for your consideration.

                                                          Very truly yours,

                                                          S/ Carolyn A. Kubitschek
         CAK/mt                                           Carolyn A. Kubitschek
         encl.
